Citation Nr: 1617157	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from April 1963 to April 1965.  He died in November 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal. 

In March 2016, the appellant was notified of the time and place of a Board hearing she had requested in connection with this appeal.  See 38 C.F.R. § 20.704(b) (2015).  She failed to report for the hearing, however, and no request for postponement was received.  Accordingly, the Board will process the appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The appellant's annual income exceeds the maximum annual countable income limit for receipt of payment of non-service-connected death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In January 2013, the appellant was provided a notice letter informing her of the information and evidence needed to substantiate her claim, as well as what information and evidence she must submit, and what information and evidence will be obtained by VA.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Likewise, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the appellant's reported financial information, including information on both income and expenses, and her statements in support of the claim.  There is otherwise no indication of relevant, outstanding records that would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.

II.  Analysis

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271(g).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2015).  The MAPR is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

For the year 2013, the MAPR for a surviving spouse without dependents was $8,359.00; for the year 2014, the MAPR was $8,485.00.  See Survivor's Pension Rate Tables, Part I, Appendix B, M21-1.  In January 2013 and August 2013, the appellant submitted statements indicating that she was receiving monthly income from the Social Security Administration (SSA) in the amount of $1,912.00 per month.  Correspondence from the SSA received by VA in March 2014 confirms that the appellant's monthly income was $2016.90 as of December 2012 and $2046.90 as of December 2013.  Thus, calculation of total income reflects that the appellant's total income for 2013 was $23,828.80, and her total income for 2014 was $24,232.80.  These amounts exceed the MAPR for a surviving spouse with no dependents for each year in question.

The appellant's income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate ... in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).  For 2013, five percent of the MAPR amounts to $417.95.  For 2014, five percent of the MAPR amounts to $424.25.  Thus, the appellant's income may be reduced by the total cost of any unreimbursed medical expenses in excess of $417.95 paid during 2013 and $424.25 paid in 2014.  

In this case, the SSA correspondence reflects that the appellant is paying a monthly supplementary medical insurance premium of $104.90, which amounts to a yearly unreimbursed medical expense of $1,258.80.  The appellant submitted a report in August 2013 reflecting that she spent $3,942.00 from December 2012 through August 2013 on unreimbursed medical expenses, including the monthly SSA supplementary medical insurance premium.  In January 2014, the appellant submitted a medical expense report reflecting that she had spent a total of $5,520.00 during 2013 for unreimbursed medical expenses, including the monthly SSA premium.  She submitted an additional report in March 2014 reflecting that she spent a total of $6,030.80 during 2013 for unreimbursed medical expenses, including her monthly SSA supplementary medical insurance premium.  She has not submitted documentation for unreimbursed medical expenses paid in 2014.

When the five percent sum is deducted, the total amount of unreimbursed medical expenses applicable for reducing the appellant's income is, at most, $5,612.85 (calculated from the information the appellant provided for 2013).  When the unreimbursed medical expenses are subtracted from the appellant's total income for 2013, the resulting amount is $18,215.95.  This amount exceeds the 2013 MAPR of $8,359.00 for a surviving spouse with no dependents. 

The Board notes that, as no information on unreimbursed medical expenses was provided for 2014, it cannot consider any such expenses in calculating the appellant's yearly income for 2014, which was $24,232.80, as noted above and confirmed by the SSA correspondence.

Based on the foregoing, the Board concludes that the appellant is not entitled to payment of non-service-connected death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits.  Therefore, her claim of entitlement to non-service-connected death pension benefits must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service-connected death pension benefits is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


